                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 DON HUIZENGA, NANCY POWELL,                       Case No. 20‐CV‐2445 (NEB/ECW)
 and JIM BENDTSEN,

                      Plaintiffs,
                                               ORDER ON MOTION TO DISMISS AND
 v.                                               MOTION FOR PRELIMINARY
                                                        INJUNCTION
 INDEPENDENT SCHOOL DISTRICT
 NO. 11, and ANOKA‐HENNEPIN
 EDUCATION             MINNESOTA
 (AMERICAN    FEDERATION      OF
 TEACHERS LOCAL 7007),

                      Defendants.



       Plaintiffs, who are state and county taxpayers, sued a school district and a union

to challenge a provision of the collective bargaining agreement between the two. The

CBA at issue allows teachers in the school district to take paid leave to conduct business

for the teachers’ union. Plaintiffs allege that this provision of the CBA violates the First

Amendment. Plaintiffs move for a preliminary injunction, the union moves to dismiss the

complaint, and the school district takes no position. Because Plaintiffs lack standing to

sue, the Court grants the motion to dismiss and denies the motion for preliminary

injunction.
                                     BACKGROUND

       Plaintiffs are taxpayers and residents of Anoka County, Minnesota. (ECF No. 1

(“Compl.”) ¶¶ 13–15.) They pay taxes both to the State and to Anoka County. A portion

of those taxes are allocated to Defendant Independent School District No. 11 (“School

District.”). (Id. ¶¶ 14–15, 27.) The School District—an “arm of the state”—“receives about

70% of its budget money from state revenue, 21% of its budget money from property

taxes paid by district residents,” and the remaining funds from other sources. (Id. ¶¶ 27,

65; see id. ¶¶ 26, 65 (alleging that the Union and the School District are “state actors”).)

       Plaintiffs challenge portions of the collective bargaining agreement between the

School District and the Defendant teachers’ union, Anoka‐Hennepin Education

Minnesota (American Federal of Teachers Local 7007) (“Union”). Under the CBA,

teachers can work for the Union for 100 days per year (collectively), and the Union must

reimburse the School District “for required substitute cost.” (Id. ¶¶ 36; see ECF No. 18

(“CBA”) art. IV, § 13.) Thus, when teachers take leave to do union business, the School

District pays the teachers’ full salaries and benefits, and the Union reimburses the School

District for a lower amount—at most, a rate for substitute teachers. (Compl. ¶¶ 42, 44.)

Not surprisingly, this lawsuit came about because the Union uses the teachers to engage

in advocacy that Plaintiffs do not support. (Id. ¶¶ 43, 44, 46; see ECF Nos. 22–24 ¶ 4

(Plaintiffs’ declarations that they “largely disagree with [the Union’s] political

advocacy”).)



                                              2
       Plaintiffs have no connection to the school other than their status as taxpayers, so

they use taxpayer standing as a basis for suit under the United States Constitution, the

Minnesota Constitution, and the Minnesota Public Employees Labor Relations Act

(“PELRA”), Minn. Stat. § 179A.01 et seq. (Compl. ¶¶ 48–63.) The claim under the United

States Constitution is a First Amendment claim, alleging that “[n]either an agency fee nor

any other payment to [a public sector] union may be deducted from a nonmember’s

wages . . . unless the employee affirmatively consents to pay.”1 (Id. ¶¶ 64–68 (citing Janus

v. AFSCME, Council 31, 138 S. Ct. 2448, 2486 (2018)).) Plaintiffs ask the Court to “enjoin

the Union from removing teachers from their work for the School District to work for the

Union absent full payment for their wages and benefits for each day teachers work for

the Union.” (Id. ¶ 56 (cleaned up); see id. ¶ 63 (similar).) They also seek to compel the

Union to compensate the School District for the unpaid or underpaid business leave taken

by teachers over the past six years. (Id. at 12.)

                                         ANALYSIS

       I.     Standing

       This case presents the oft‐litigated conundrum of taxpayer standing: Plaintiffs

claim that they have standing to sue because they pay taxes to the State of Minnesota and




1 Plaintiffs have withdrawn their argument that subsidizing the Union’s political
advocacy is unconstitutional because it has no public purpose under Citizens’ Savings and
Loan Association v. City of Topeka, 87 U.S. 655 (1874). (ECF No. 35 at 11.)


                                               3
Anoka County, and the School District receives taxpayer funds from those entities.2

(Compl. ¶¶ 13–15, 27; ECF No. 29 at 2.) Plaintiffs understand that they face the general

rule that “[a]bsent special circumstances . . . standing cannot be based on a plaintiffʹs mere

status as a taxpayer.” Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 134 (2011). But

there are exceptions granting taxpayer standing in limited circumstances. Because

Plaintiffs contend that the School District receives funds from state and county taxpayers,

the Court considers these exceptions in two contexts—state and municipal.

       A. State Taxpayer Standing

       The Complaint alleges that Plaintiffs are state taxpayers, and that the School

District, as an “arm of the state,” receives state funds. (Compl. ¶¶ 13–15, 26–27); see GME

Consultants, Inc. v. Oak Grove Dev., Inc., 515 N.W.2d 74, 76 (Minn. Ct. App. 1994) (holding

that school districts are “arms of the state”); Vill. of Blaine v. Indep. Sch. Dist. No. 12, Anoka

Cnty., 138 N.W.2d 32, 38 (Minn. 1965) (same). “[S]tate taxpayers have no standing under


2 The Union moves to dismiss the Complaint because Plaintiffs lack standing and fail to
plead a federal claim on which relief can be granted. Fed. R. Civ. P. 12(b)(1), 12(b)(6). The
Court considers standing first because it is jurisdictional. See DaimlerChrysler Corp. v.
Cuno, 547 U.S. 332, 340 (2006) (beginning with standing because courts are obliged to
assure themselves of a litigant’s Article III standing). The Union challenges the Complaint
on its face, so the factual allegations concerning jurisdiction “are presumed to be true and
the motion is successful if the plaintiff fails to allege an element necessary for subject
matter jurisdiction.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). The Court “restricts
itself to the face of the pleadings,” and Plaintiffs receive “the same protections as [they]
would defending against a motion brought under Rule 12(b)(6).” Osborn v. United States,
918 F.2d 724, 729 n.6 (8th Cir. 1990). The parties do not dispute that the Court may
consider the CBA, which is embraced by the Complaint. Trone Health Servs., Inc. v. Express
Scripts Holding Co., 974 F.3d 845, 850 (8th Cir. 2020).


                                                4
Article III to challenge state tax or spending decisions simply by virtue of their status as

taxpayers.” DaimlerChrysler, 547 U.S. at 346. Plaintiffs insist that their claims are not based

solely on a misallocation of state funds, but even if they were, they fall within the

exception created in Flast v. Cohen, 392 U.S. 83 (1968). (ECF No. 29 at 9–11.) The Court

disagrees.

       Under Flast, a plaintiff asserting a First Amendment claim has standing to

challenge a law authorizing the use of federal funds in a way that allegedly violates the

Establishment Clause. 392 U.S. at 105–06. This exception also applies to state taxpayer

challenges of state expenditures contrary to the Establishment Clause. Ams. United for

Separation of Church & State v. Prison Fellowship Ministries, Inc., 509 F.3d 406, 420 (8th Cir.

2007); see generally Doremus v. Bd. of Educ., 342 U.S. 429, 434 (1952) (“[W]hat the Court said

of a federal statute [i]s equally true when a state Act is assailed: ‘The [taxpayer] must be

able to show . . . that he has sustained . . . some direct injury . . . and not merely that he

suffers in some indefinite way in common with people generally.’”).

       Plaintiffs argue that Flast is not limited to the Establishment Clause context; they

seek to apply Flast to their First Amendment freedom‐of‐speech challenge. (ECF No. 29

at 11). But the Supreme Court has characterized Flast as “a narrow exception to the

general constitutional prohibition against taxpayer standing.” Hein v. Freedom From

Religion Found., Inc., 551 U.S. 587, 602 (2007); see DaimlerChrysler, 547 U.S. at 347, 349

(noting that only the Establishment Clause has supported federal taxpayer suits since



                                              5
Flast, and rejecting state taxpayer standing based on a Commerce Clause challenge); Booth

v. Hvass, 302 F.3d 849, 852 (8th Cir. 2002) (noting the Supreme Court “has never found

any other constitutional provision that satisfies Flast”). The Eighth Circuit and other

federal appellate courts “have followed the Supreme Court’s lead in refusing to expand

the exception adopted in Flast.” Tarsney v. OʹKeefe, 225 F.3d 929, 937–38 (8th Cir. 2000)

(finding no Free Exercise Clause injury arises from a government expenditure until the

expenditure directly prevents the taxpayer’s free exercise of religion) (citations omitted).

As the Supreme Court explained in DaimlerChrysler, “a broad application of Flastʹs

exception to the general prohibition on taxpayer standing would be quite at odds with its

narrow application in [Supreme Court] precedent and Flastʹs own promise that it would

not transform federal courts into forums for taxpayers’ ‘generalized grievances.’” 547 U.S.

at 348 (quoting Flast, 392 U.S. at 106). Thus, this Court declines to expand the Flast

exception to this case, and concludes Plaintiffs lack state taxpayer standing.3




3 Plaintiffs also rely on McKee v. Likins, 261 N.W.2d 566 (Minn. 1977), insisting that
Minnesota state courts allow taxpayer suits based on illegal expenditures of state tax
dollars. (ECF No. 29 at 6 n.2.) But as the Minnesota Supreme Court aptly noted, courts
use “different tests for taxpayers’ suits on the Federal and state level.” McKee, 261 N.W.2d
at 570 n.4. Thus, a case about Minnesota’s standing requirement holds no sway here.



                                             6
       B. Municipal Taxpayer Standing

       Plaintiffs’ challenge as municipal taxpayers fares no better.4 The Supreme Court

has recognized municipal taxpayer standing “to enjoin the ‘illegal use of the moneys of a

municipal corporation.’”5 DaimlerChrysler, 547 U.S. at 349 (quoting Frothingham v. Mellon,

262 U.S. 447, 486, 487 (1923).) The Eighth Circuit has also recognized the doctrine in

concept, but has never applied it to find standing. See Booth, 302 F.3d at 853

(acknowledging Frothingham and Crampton v. Zabriskie, 101 U.S. 601 (1879)); see, e.g.,

Pulido v. Bennett, 848 F.2d 880, 886 (8th Cir.), modified, 860 F.2d 296 (8th Cir. 1988)

(declining to find local taxpayer standing where plaintiffs could not show their complaint




4“[O]ne of the central premises of municipal taxpayer standing is that the taxpayerʹs suit
be brought against a municipality.” Bd. of Educ. v. N.Y. State Tchrs. Ret. Sys., 60 F.3d 106,
111 (2d Cir. 1995) (emphasis in original). According to Plaintiffs, the School District
constitutes a municipality for taxpayer standing because a Minnesota statute defines
school districts as “municipalities” for tort liability. (ECF No. 35 at 3); Minn. Stat. § 466.01,
subdiv. 1; United States v. Minn. Transitions Charter Sch., 50 F. Supp. 3d 1106, 1117 (D.
Minn. 2014). At the hearing, the Union disputed this characterization of Minnesota law
and its application to taxpayer standing. The Court need not resolve this issue because
even if the School District is a municipality for taxpayer standing purposes, Plaintiffs do
not satisfy the requirements for municipality taxpayer standing.

5 Even after DaimlerChrysler, some Circuits have questioned the viability of municipal
taxpayer standing. See, e.g., Protect Our Parks, Inc. v. Chi. Park Dist., 971 F.3d 722, 733 (7th
Cir. 2020) (Barrett, J.) (“Municipal taxpayer standing is a bit of a relic in the modern
landscape of standing. . . . The rule remains undisturbed, but it has grown increasingly
anomalous.”); Davis v. Detroit Pub. Sch. Cmty. Dist., 835 F. Appʹx 18, 23 n.4 (6th Cir. 2020)
(“We question the viability of municipal taxpayer standing but recognize we must apply
it today.”); see also Feldman v. Bowser, 315 F. Supp. 3d 299, 312 n.5 (D.D.C. 2018) (“[T]he
tide appears to be turning against the recognition of municipal taxpayer standing.”).


                                               7
was a “‘good‐faith pocketbook action’ to redress ‘a direct dollars‐and‐cents injury’” they

suffered as local taxpayers) (quoting Doremus, 342 U.S. at 434).

       Courts describing the doctrine countenance two requirements: (1) “the plaintiff

must actually be a taxpayer of the municipality that she wishes to sue”; and (2) “the

plaintiff must establish that the municipality has spent tax revenues on the allegedly

illegal action.” Protect Our Parks, Inc., 971 F.3d at 734 (citation omitted). As to the first

requirement, Plaintiffs assert that they have municipal taxpayer standing because they

pay taxes to Anoka County, which partially funds the School District. (ECF No. 29 at 5–

11; Compl. ¶¶ 13–15, 27.) The question is whether Plaintiffs’ tax payments to Anoka

County give them standing to sue the School District.

       In Frothingham, the Supreme Court explained that municipal taxpayer standing

stems from “the peculiar relation of the corporate taxpayer to the corporation, which is

not without some resemblance to that subsisting between stockholder and private

corporation.” 262 U.S. at 487. Given this analogy, plaintiffs can only use their municipal

taxpayer status to sue the municipal entities to which they paid taxes.

       Plaintiffs—who bear the burden of proving standing—cite no instances of

municipal taxpayer standing where the taxpayers did not pay taxes directly to the

municipal defendant. Indeed, courts have declined to find municipal taxpayer standing

in this scenario. See, e.g., Four Seasons Marina Rentals, Inc. v. City of Osage Beach, No. 08‐

4221‐CV‐C‐NKL, 2009 WL 1543766, at *4 (W.D. Mo. June 3, 2009) (finding no standing



                                              8
where plaintiff sued a municipality in which it did not reside and to whom it did not pay

taxes, but whose legislative action would reduce the amount of taxpayer money available

to its own municipality); Lee v. Kan. City Mo. Sch. Dist., No. 07‐0487‐CV‐W‐FJG, 2008 WL

539276, at *2 (W.D. Mo. Feb. 26, 2008) (finding no standing to sue municipality other than

the one to which plaintiff paid taxes); Futia v. Westchester Cnty. Bd. of Legislators, No. 20

CV 1237 (VB), 2020 WL 4570494, at *5 (S.D.N.Y. Aug. 6, 2020) (finding no municipal

taxpayer standing where “plaintiffs are not Town residents, and do not plausibly allege

a ‘direct and immediate’ relationship with the municipality”), affʹd, No. 20‐2946‐CV, 2021

WL 1558299 (2d Cir. Apr. 21, 2021).

       Plaintiffs rely on O’Brien v. Village of Lincolnshire as an example of municipal

taxpayer standing. 354 F. Supp. 3d 911 (N.D. Ill. 2018), aff’d, 955 F.3d 616 (7th Cir. 2020)

(“O’Brien II”); (ECF No. 29 at 7.) In O’Brien, the plaintiffs alleged that they paid taxes to

the Village of Lincolnshire, which Lincolnshire then used to pay membership dues to co‐

defendant IML. See id. at 913–14. The plaintiffs objected to Lincolnshire paying dues to

IML because IML used the dues to fund allegedly impermissible political activities. Id. at

914. The plaintiffs claimed that “Lincolnshire compelled them to subsidize private speech

on matters of substantial public concern,” and sought an injunction preventing

Lincolnshire from using tax revenue to fund IML’s private speech. O’Brien II, 955 F.3d at

621. Although not specifically addressed in O’Brien, the plaintiffs there sued the proper

municipality—the one to whom they paid taxes.



                                             9
       Plaintiffs did not sue a municipality with which they have the “peculiar relation

of corporate taxpayer to corporation,” i.e., Anoka County. Frothingham, 262 U.S. at 487.

They sued the School District, an entity independent of Anoka County.6 Plaintiffs do not

claim that they pay taxes directly to the School District; they allege that they paid taxes

to the State and to Anoka County, and that Anoka County funds some of the School

District’s budget.7 (Compl. ¶¶ 13–15, 27 (21% of funding from Anoka County).)


6The School District is “an independent district” governed by Minnesota Statute Chapter
123B. (Compl. ¶ 16 (citing Minn. Stat. § 123A.55)); Minn. Stat. ch. 123B (School District
Powers and Duties); see Minn. Stat. § 120A.05, subdiv. 10 (defining “independent district”
as “any school district validly created and existing as an independent, consolidated, joint
independent, county or a ten or more township district”). Anoka County is governed by
Minnesota Statute Chapter 383E.

7Everson v. Board of Education seems, at first blush, to support Plaintiffs’ position. 330 U.S.
1 (1947). In Everson, a “district taxpayer” sued a township’s board of education,
challenging a board resolution to reimburse parents of students for bussing to and from
parochial schools on constitutional grounds. Id. at 3. The Supreme Court considered the
merits of the taxpayer’s challenge, implicitly concluding he had standing to sue. The
Supreme Court later explained that the Everson taxpayer had standing because he showed
“a measurable appropriation or disbursement of school‐district funds occasioned solely
by the activities complained of”—an issue relevant to the second requirement for
municipal taxpayer standing. Doremus, 342 U.S. at 434–35 (finding no taxpayer standing
to assert an Establishment Clause challenge because the taxpayer failed to show a “good‐
faith pocketbook” injury). Although neither Everson nor Doremus addressed whether the
“district taxpayer” sued a municipal entity that had levied the taxes at issue, a related
state court opinion suggests that he did. The state court in Everson explained that the New
Jersey legislature had “delegate[d] taxing powers to local school districts to raise funds
for local school purposes.” Everson v. Bd. of Educ., 44 A.2d 333, 336 (N.J. 1945), affʹd, 330
U.S. 1 (1947); see id. (“School districts, such as the appellant, are authorized by R.S. 18:7–
78, N.J.S.A., to raise by special district taxes funds to defray certain current charges and
expenses of the public schools in their districts.”); see also Doremus v. Bd. of Educ., 75 A.2d
880, 881 (N.J. 1950) (noting that New Jersey public schools were supported “in part by
funds raised exclusively in the school district by levy upon taxable property within the


                                              10
       Allowing Plaintiffs to sue the School District just because it received some funds

from the municipality to which they paid taxes would expand municipal taxpayer

standing beyond the narrow limits set by Frothingham. Cf. N.Y. State Tchrs. Ret. Sys., 60

F.3d at 111 (declining to extend municipal taxpayer standing to actions where a taxpayer

challenges an expenditure of municipal funds mandated by state law because “such a

rule is not supported by the cases establishing taxpayer standing”). Because Plaintiffs did

not pay municipal taxes to the School District, they do not have municipal taxpayer

standing to sue in federal court.8

       II.    Remaining Motions

       Having concluded that Plaintiffs lack Article III standing, the Court is without

subject matter jurisdiction to determine whether their First Amendment claim states a

plausible claim for relief under Rule 12(b)(6) of the Federal Rules of Civil Procedure. For

the same reason, the Court must deny Plaintiffs’ motion for preliminary injunction as

moot and dismiss this case.




school district.”). Because the Everson taxpayer sued the school district that levied the
taxes at issue, Everson does not contravene the proposition that municipal taxpayers only
have standing to sue the municipal entities to which he paid taxes.

8The Union also argues that Plaintiffs do not have municipal taxpayer standing because
they identify no unlawful appropriation of taxpayer funds. Because the Court finds that
Plaintiffs do not have municipal taxpayer standing for other reasons, it does not reach
this argument.


                                            11
                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.     Defendant Anoka‐Hennepin Education Minnesota’s Motion to Dismiss

             Plaintiffs’ Complaint (ECF No. 12) is GRANTED;

      2.     Plaintiffs’ Motion for Preliminary Injunction (ECF No. 19) is DENIED AS

             MOOT; and

      3.     Plaintiffs’ Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 18, 2021                           BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                          12
